Citation Nr: 1439134	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the RO in Chicago, Illinois.  

In September 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.


FINDINGS OF FACT

1. The appellant and the Veteran were married by a valid ceremony recognized by the state of Illinois in November 2010 and had no children together.  

2. The Veteran died in March 2011.
 
3. Common law marriage is not recognized in the state of Illinois, where the appellant and Veteran cohabitated together prior to the date of their legally recognized marriage in November 2010, and the establishment of a marital relationship for VA purposes prior to that date cannot otherwise be established. 


CONCLUSION OF LAW

The criteria for the recognition of the appellant as the Veteran's surviving spouse for DIC, death benefits, and/or accrued benefits purposes are not met.  38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As shown below, the undisputed facts preclude the appellant from being recognized as the surviving spouse of the Veteran for purposes of DIC, death pension, and/or accrued benefits to which she claims entitlement.  The claims for entitlement to these benefits must therefore be denied as a matter of law, and VCAA notice and assistance duties are thus inapplicable.  

Analysis

A brief review of the facts reflects that the Veteran and the appellant were validly married in the state of Illinois in November 2010, and the file contains a valid marriage license to this effect.  The record shows that the Veteran died in March 2011.  The certificate of death lists the immediate cause of the Veteran's death as adult respiratory distress syndrome, due to or as a consequence of pneumonia, due to or as a consequence of pulmonary fibrosis.  

In April 2011, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  However, in an administrative decision issued in June 2011, it was determined that the appellant could not be recognized as the surviving spouse of the Veteran as she had not been married to the Veteran for 1 year prior to his death, as required by VA law for purposes of establishing eligibility as a surviving spouse for purposes of obtaining VA death benefits.   

In her substantive appeal, and during testimony at a videoconference hearing in September 2013, she stated that she understood that she had only been married to the Veteran for four months, but that at the time they were married, he was feeling fine and was active in the community and they had travelled together.  During the hearing, she testified that they had cohabited for approximately one and one-half years in Illinois, Florida, and Michigan, prior to being married.  There is no indication that the she and the Veteran had children together.  

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. §3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).  

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  38 C.F.R. § 3.205 provides that marriage may be established by one of several types of evidence including a copy of the public record of marriage, an official report from the service department as to a marriage which occurred while the veteran was in service, or an affidavit of the clergyman or magistrate who officiated.  38 C.F.R. § 3.205(a).   

Applying VA law to the facts of the present case, the Board concludes that the fact that the appellant's marriage to the Veteran took place less than one year prior to his death and the relationship produced no children is a bar to VA death benefits.  As such, the current VA law thus prohibits her from receiving death benefits as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  Congress has provided no exceptions to the controlling legal criteria, and the Board has no authority to disregard the statutory limitation on the award of death benefits where the marriage was less than one year prior to a veteran's death and no children were born either prior to or of the marriage.  See 38 U.S.C.A. §7104. 

The appellant has not maintained that she and the Veteran had entered into a common law marriage more than one year prior to his death, but she did state that she cohabited with the Veteran for one and a half years prior to their marriage.  In order to give her every consideration, the Board has considered whether she could have been considered in a common law marriage with the Veteran.  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation. Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983).  The Board notes that common law marriages are not recognized in the state of Illinois.  Specifically, based on the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214), common law marriages contracted in Illinois after June 30, 1905 are invalid.  Neither are such marriages valid in the states of Michigan or Florida.  In Michigan, such marriages are not recognized on and after January 1, 1957.  MICH. COMP. LAWS ANN. § 551.2.  The state of Florida will recognize a common law marriage where the parties validly entered into a common law marriage in a state that still recognizes common law marriage or in situations where the parties satisfied the requirements of common law marriage prior to 1968.  See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter § 741.211 (West 2005).

Therefore, a common law marriage cannot be established under Illinois, Michigan, or Florida state law. 

VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be the jurisdiction's non-recognition of a common-law marriage.  In this regard, the requirement of a marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allow for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

The benefit of the doubt rule provides that the claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the claimant prevails in his or her claim when: (1) the weight of the evidence supports the claim; or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 The Board finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were "deemed" married pursuant to 38 C.F.R. § 3.52.  In order for the appellant to be successful under the foregoing "deemed valid" theory, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205(a)(6) ; namely, 1) that there was an agreement between the appellant and the Veteran to be married; 2) that there was cohabitation between the parties; and 3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived. 

In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died.  Cohabitation in and of itself cannot be considered an attempted marriage and the fact that the parties, after reportedly cohabitating, did not take active steps to have a validly recognized marriage in the state of Illinois until November 2010, does not reflect that the Veteran and appellant formed, or intended to form, a marriage prior to that time.  Furthermore, the record reflects that the Veteran never claimed that the appellant was his spouse in official correspondence to VA.  

Moreover, according to her 2013 hearing testimony, the evidence fails to reflect that there was any agreement between the appellant and the Veteran to be married prior to the ceremonial marriage in November 2010 and despite their cohabitation, there is no evidence that the appellant's state of mind was such that she actually believed herself to be married, under common law, prior to the date of the actual marriage ceremony.  In other words, there is no showing that she entered into a relationship with the Veteran that would have constituted a valid common law marriage even if Illinois, Michigan, or Florida had recognized such marriages.  The provisions of 38 C.F.R. §3.52 are thus not applicable and the appellant and the Veteran cannot be said to have been "deemed" married prior to November 2010. 

Hence, the Board concludes that the evidence is insufficient to establish that a deemed valid common law marriage existed, and that the preponderance of the evidence is against the appellant's claim that she is entitled to recognition as surviving spouse of the Veteran based on her valid marriage for the purpose of receiving VA benefits.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.352.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

The Board is bound by the law and regulations in effect.  In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury" must be authorized by a statute")).  While the Board is sympathetic to the appellant's circumstances, there is no legal basis on which to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The appellant is not recognized as the surviving spouse of the Veteran for VA benefit purposes, to include entitlement to DIC, death pension, and accrued benefits, and her claim is denied.    


ORDER

Entitlement to DIC, death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


